DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
    The present application, filed on or after March 16, 2013, is being
examined under the first inventor to file provisions of the AIA .
2.	This is in response to applicant’s amendments received on December 7th 2020.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on December 7th 2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sobiech (EP 2 724 976 A2) in view of Singur (DE 10 2010 022 291 B3; refer to attached translation).
Regarding claim 1, Sobiech discloses a gripping assembly (1) of a cap (11) for a capping head (4) for the application of caps (11) on containers or bottles (2; para. [0043]), comprising a hollow body (see annotated diagram 1 below) A) and internally defining a receiving and retaining seat (see annotated diagram 1 below) for the cap (11; Fig. 4), the receiving and retaining seat (see annotated diagram 1 below) being delimited at its lower end by an inlet mouth (see annotated diagram 1 below) for the introduction of the cap (11; Fig. 4), inside the hollow body (see annotated diagram 1 below) there being housed an ejector member (6) that is free to axially slide (para. [0065]; Fig. 1), wherein the gripping assembly (1) comprises a solenoid (13) made of magnetizable material (para. [0065]).
Sobiech fails to disclose the ejector member carries at least one first magnetic element suitable to magnetically interact with a suspension member in order to determine a suspension condition of the ejector member, the magnetic interaction between the first magnetic element and the suspension member being such that the suspension condition is determined only when said ejector member is brought in close proximity of or in contact with the suspension member.
However, Singur teaches an ejector member (3) carries at least one first magnetic element (para. [0041]-[0045]) suitable to magnetically interact with an end-stop wall (2, 5) in order to determine a suspension condition of the ejector member (3; para. [0027], [0041]-[0045]), the magnetic interaction between the first magnetic element and the end-stop wall (2, 5) being such that the suspension condition is determined only when said ejector member (3) is brought in close proximity of or in contact with the end-stop wall (2, 5; [0041]-[0045]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the solenoid of Sobiech by having provided the end-stop wall, as taught by Singur, in order to actuate and return an para. [0005]-[0006]).

    PNG
    media_image1.png
    594
    499
    media_image1.png
    Greyscale

Diagram 1
Regarding claim 2, Sobiech discloses wherein the at least one first magnetic element (6b) is at least one permanent magnet embedded in an outer wall (see annotated diagram 1 above) of the ejector member (6) and projecting from that wall (para. [0031]).
Regarding claim 3, Sobiech discloses wherein the solenoid (13) is at least an inner wall portion (see annotated diagram 1 above) of the hollow body (see annotated diagram 1 above).
Sobiech fails to disclose an end-stop wall.
However, Singur teaches and end-stop wall (2, 5).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the solenoid of Sobiech by having provided the end-stop wall, as taught by Singur, in order to actuate and return an ejector from an ejecting position to a starting position without contamination of the apparatus (para. [0005]-[0006]).
Regarding claim 6, Sobiech discloses wherein the at least one first magnetic element (6b) is a permanent magnet (para. [0031]) placed above the ejector member (6, 8) and rigidly connected thereto (Fig. 4).
Regarding claim 7, Sobiech discloses a capping head (4) for the application of caps (11) on containers or bottles (2; para. [0043]), comprising a gripping assembly (1) of a cap (4) according to claim 1 that is connected at its upper side to a moving assembly (8) of the gripping assembly (1).
Regarding claim 12, Sobiech discloses wherein the solenoid (13) is at least an inner wall portion of the hollow body (see annotated diagram 1 above).
Sobiech fails to disclose an end-stop wall.
2, 5).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the solenoid of Sobiech by having provided the end-stop wall, as taught by Singur, in order to actuate and return an ejector from an ejecting position to a starting position without contamination of the apparatus (para. [0005]-[0006]).
Regarding claim 17, Sobiech disclose wherein the at least one first magnetic element (6b) is a permanent magnet (para. [0031]) placed above the ejector member (6) and rigidly connected thereto (Fig. 4).
6.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sobiech (EP 2 724 976 A2) in view of  Singur (DE 10 2010 022 291 B3) as applied to claim 7, and in further view of Takakusaki et al. (US 5,809,742; “Takakusaki”).
Regarding claim 9, Sobiech in view of Singur disclose at least one capping head (4).
Sobiech in view of Singur fails to disclose a capping assembly comprising a movable support structure for moving at least one capping head for the application of caps on containers or bottles along a conveying path of containers to be capped, comprising at least one capping head for the application of caps on containers or bottles according to claim 7.
However, Takakusaki discloses a capping assembly (2) comprising a movable support structure (2A; col. 3 ll. 14-22) for moving at least one capping head (3) for the application of caps (12) on containers or bottles (4) along a conveying path of containers (4) to be capped (col. 2 ll. 42-67), comprising at least one capping 3) for the application of caps (12) on containers or bottles  (4; col. 2 ll. 42-67) according to claim 7.
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the capping head of Sobiech in view of Singur by having provided the capping assembly, as taught by Takakusaki, in order to provide a means for moving and aligning the capping assembly and capping head for processing.
Allowable Subject Matter
7.	Claims 4, 5, 8, 10, 11, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Sobiech discloses wherein the ejector member (6) is rigidly connected to a circumferential flange (see annotated diagram 1 above) mounted in a slidable manner along the axis (A).
Sobiech fails to disclose the circumferential flange mounted outside the hollow body.
Regarding claim 8, Sobiech discloses wherein the moving assembly (6).
Sobiech fails to disclose the moving assembly internally comprises a rod that is vertically slidable along the axis and that carries, at its lower end, at least one magnetic element having the same axial polarity as the at least one first magnetic element.
Regarding claim 10, Sobiech discloses the at least one second magnetic element (7).

Regarding claim 11, Sobiech in view of Singur and Takakusaki disclose the support structure (2A).
Sobiech fails to disclose wherein the at least one wall (24) placed along the perimeter of the support structure has an inclination with respect to the horizontal and extends from a higher position to a lower position with reference to a forward movement direction of the support structure.
Regarding claim 13, Sobiech discloses wherein the ejector member (6) is rigidly connected to a circumferential flange (see annotated diagram 1 above) mounted in a slidable manner along the axis (A).
Sobiech fails to disclose the circumferential flange mounted outside the hollow body.
Regarding claim 15, Sobiech discloses wherein the ejector member (6) is rigidly connected to a circumferential flange (see annotated diagram 1 above) mounted in a slidable manner along the axis (A).
Sobiech fails to disclose the circumferential flange mounted outside the hollow body.
Response to Arguments
8.	Applicant’s arguments rely on newly amended claim language which is deemed to be read on by the new reference of Singur as detailed in the action above.
nd rejection has been withdrawn.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731